Exhibit 10.1

 

 

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT

Dated as of December 18, 2012

among

GULFPORT ENERGY CORPORATION,

as Borrower,

THE BANK OF NOVA SCOTIA,

as Administrative Agent

and

L/C Issuer and Lead Arranger,

and

AMEGY BANK NATIONAL ASSOCIATION,

as Syndication Agent

and

KEYBANK NATIONAL ASSOCIATION,

as Documentation Agent

and

The Other Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

SEVENTH AMENDMENT TO CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (the “Seventh Amendment to Credit
Agreement,” or this “Amendment”) is entered into effective as of December 18,
2012, among GULFPORT ENERGY CORPORATION, a Delaware corporation (“Borrower”),
THE BANK OF NOVA SCOTIA, as Administrative Agent (the “Administrative Agent”)
and L/C Issuer (the “L/C Issuer”), and the Lenders parties hereto.

R E C I T A L S

A. Borrower, the financial institutions signing as Lenders thereto and
Administrative Agent are parties to a Credit Agreement dated as of September 30,
2010, as amended by a First Amendment to Credit Agreement dated as of May 3,
2011, a Second Amendment to Credit Agreement dated as of 10:00 A.M. October 31,
2011, a Third Amendment to Credit Agreement dated as of 12:00 P.M. October 31,
2011, a Fourth Amendment to Credit Agreement dated as of May 2, 2012, a Fifth
Amendment to Credit Agreement dated as of October 9, 2012, and a Sixth Amendment
to Credit Agreement dated as of October 17, 2012 (collectively, the “Original
Credit Agreement”).

B. The parties desire to amend the Original Credit Agreement as hereinafter
provided.

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Same Terms. All terms used herein that are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, (i) all references in the
Oil and Gas Mortgages, Affidavit of Payment of Trade Bills, Property
Certificate, Reconciliation Schedule and Title Indemnity Agreement to the
“Credit Agreement” and in the Credit Agreement and the other Loan Documents to
the “Agreement” shall mean the Original Credit Agreement, as amended by this
Amendment, as the same may hereafter be amended from time to time, and (ii) all
references in the Loan Documents to the “Loan Documents” shall mean the Loan
Documents, as amended by the Modification Papers, as the same may hereafter be
amended from time to time. In addition, the following terms have the meanings
set forth below:

“Effective Date” means December 18, 2012.

“Modification Papers” means this Amendment, and all of the other documents and
agreements executed in connection with the transactions contemplated by this
Amendment.

2. Conditions Precedent. The obligations and agreements of the Lenders as set
forth in this Amendment are subject to the satisfaction, unless waived in
writing by Administrative Agent, of each of the following conditions (and upon
such satisfaction, this Amendment shall be deemed to be effective as of the
Effective Date):

A. Seventh Amendment to Credit Agreement. This Amendment shall have been duly
executed and delivered by Borrower and all Lenders.

B. Fees and Expenses. Administrative Agent shall have received payment of all
out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------

C. Representations and Warranties. All representations and warranties contained
herein or in the other Modification Papers or otherwise made in writing in
connection herewith or therewith shall be true and correct in all material
respects (provided that any such representations or warranties that are, by
their terms, already qualified by reference to materiality shall be true and
correct without regard to such materiality standard) with the same force and
effect as though such representations and warranties have been made on and as of
the Effective Date, or if made as of a specific date, as of such date.

3. Amendments to Original Credit Agreement. On the Effective Date, the Original
Credit Agreement shall be deemed to be amended as follows:

(a) Section 4.05 of the Original Credit Agreement is hereby amended by adding
the following at the end of paragraph (e) thereof:

“Notwithstanding the foregoing, in the event of an issuance of any Senior Notes
after December 18, 2012, then the then effective Borrowing Base shall be reduced
immediately, automatically and without notice to $40,000,000.”

(b) Section 8.03(o) of the Original Credit Agreement is hereby amended by
deleting the reference in clause (2) thereof to “October 31, 2012” and replacing
it with “January 31, 2013.”

4. Certain Representations. Borrower represents and warrants that, as of the
Effective Date: (a) Borrower has full power and authority to execute the
Modification Papers to which it is a party and such Modification Papers
constitute the legal, valid and binding obligation of Borrower enforceable in
accordance with their terms, except as enforceability may be limited by general
principles of equity and applicable bankruptcy, insolvency, reorganization,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally; and (b) no authorization, approval, consent or other action
by, notice to, or filing with, any Governmental Authority or other Person is
required for the execution, delivery and performance by Borrower thereof. In
addition, Borrower represents that after giving effect to this Amendment, all
representations and warranties contained in the Original Credit Agreement and
the other Loan Documents are true and correct in all material respects (provided
that any such representations or warranties that are, by their terms, already
qualified by reference to materiality shall be true and correct without regard
to such materiality standard) on and as of the Effective Date as if made on and
as of such date except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case such representation
or warranty is true and correct in all material respects (or true and correct
without regard to such materiality standard, as applicable) as of such earlier
date.

5. No Further Amendments. Except as previously amended or waived in writing or
as amended hereby, the Original Credit Agreement shall remain unchanged and all
provisions shall remain fully effective between the parties.

6. Acknowledgments and Agreements. Borrower acknowledges that on the date hereof
all outstanding Obligations are payable in accordance with their terms, and
Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto. Borrower, Administrative Agent, L/C Issuer and each Lender do hereby
adopt, ratify and confirm the Original Credit Agreement, as amended hereby, and
acknowledge and agree that the Original Credit Agreement, as amended hereby, is
and remains in full force and effect. Borrower acknowledges and agrees that its
liabilities and obligations under the Original Credit Agreement, as amended
hereby, and under the other Loan Documents, are not impaired in any respect by
this Amendment.

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------

7. Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Original Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
that Administrative Agent now has or may have in the future under or in
connection with the Original Credit Agreement and the other Loan Documents, each
as amended hereby, or any of the other documents referred to herein or therein.
The Modification Papers shall constitute Loan Documents for all purposes.

8. Confirmation of Security. Borrower hereby confirms and agrees that all of the
Collateral Documents that presently secure the Obligations shall continue to
secure, in the same manner and to the same extent provided therein, the payment
and performance of the Obligations as described in the Original Credit Agreement
as modified by this Amendment.

9. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.

10. Incorporation of Certain Provisions by Reference. The provisions of
Section 11.15. of the Original Credit Agreement captioned “Governing Law,
Jurisdiction; Etc.” and Section 11.16. of the Original Credit Agreement
captioned “Waiver of Right to Trial by Jury” are incorporated herein by
reference for all purposes.

11. Entirety, Etc. This Amendment, the other Modification Papers and all of the
other Loan Documents embody the entire agreement between the parties. THIS
AMENDMENT, THE OTHER MODIFICATION PAPERS AND ALL OF THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[This space is left intentionally blank. Signature pages follow.]

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.

 

BORROWER GULFPORT ENERGY CORPORATION By:  

/s/ Michael G. Moore

  Name: Michael G. Moore   Title:   Vice President & Chief Financial Officer

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

THE BANK OF NOVA SCOTIA,

as Administrative Agent

By: /s/ Marc Graham                                     Name: Marc Graham
        Title: Director THE BANK OF NOVA SCOTIA, as Lender By: /s/ Marc
Graham                                   Name: Marc Graham         Title:
Director

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION By: /s/ JB Askew                            
        Name: JB Askew         Title: Assistant Vice President

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By: /s/ Paul J. Pace                            
        Name: Paul J. Pace         Title: Senior Vice President

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch By:   /s/ Mikhail Faybusovich   Name:
Mikhail Faybusovich   Title: Director By:   /s/ Michael Spaight   Name: Michael
Spaight   Title: Associate

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS

By:   /s/ Evelyn Thierry   Name: Evelyn Thierry   Title:   Director By:   /s/
Marcus M. Tarkington   Name: Marcus M. Tarkington   Title:   Director

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

IBERIABANK By:   /s/ Cameron D. Jones   Name: Cameron D. Jones   Title:   Vice
President

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT – Signature Page